Thompson, J.
delivered the judgment of the Court.
On the first question presented by the first bill of exceptions, the Court are unanimously of opinion there is no error.
On the second question in the same bill of exceptions, a large majority of the Court are of the same opinion: dissentiente Robertson, Scarburgh and Thompson.
On the second bill of exceptions, the Court are unanimously of opinion there is no error.
On the third, which presents the question of the sufficiency of the evidence to support the verdict, the Court were divided ; but a majority of the Court are for awarding a new trial; a part, because of the insufficiency of the evidence; and Judges Robertson, Scarburgh and Thompson, because of the error committed by the Court in excluding the evidence of negro blood, to impeach the credit of John and William Ross, mentioned in the second bill of exceptions.
From this judgment, Judges Smith, Brown, Fry and Gholson dissent, they being of opinion there is no error in the judgment of the Court below.